              Case 2:18-cr-00315-RAJ Document 87 Filed 01/13/20 Page 1 of 3




 1                                                              The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                        NO. CR18-315 RAJ
11
                              Plaintiff,
                                                      GOVERNMENT’S MOTION TO SEAL
12
                                                      RESPONSE TO DEFENDANT’S MOTION
13                      v.                            TO COMPEL
14
15   GIZACHEW WONDIE,
16                           Defendant.
17
18          The United States of America, by and through Brian T. Moran, United States
19 Attorney for the Western District of Washington, and Tobias D. Tobler, Assistant United
20 States Attorney for said District, respectfully moves to seal the Government’s Response
21 to Defendant’s Motion to Compel. The contents contain sensitive information about an
22 ongoing criminal investigation. Premature revelation of the details of the investigation
23 may impede the investigation by encouraging the targets to destroy evidence of their
24 criminal activity, alter their current patterns and practices, or flee in order to avoid
25 detection and arrest by law enforcement.
26 //
27 //
28
     Government’s Motion to Seal Response to                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     Defendant’s Motion to Compel - 1
                                                                               SEATTLE, WASHINGTON 98101
     United States v. Gizachew Wondie /CR18-315 RAJ                                  (206) 553-7970
              Case 2:18-cr-00315-RAJ Document 87 Filed 01/13/20 Page 2 of 3




1          DATED this 13th day of January, 2020.
2                                                     Respectfully submitted,
3
                                                      BRIAN T. MORAN
4                                                     United States Attorney
5
                                                      /s/ Tobias D. Tobler
6                                                     TOBIAS D. TOBLER
                                                      Assistant United States Attorney
7
                                                      United States Attorney’s Office
8                                                     700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101-1271
9
                                                      Phone: (206) 553-7970
10                                                    Fax: (206) 553-0755
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Motion to Seal Response to                                    UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     Defendant’s Motion to Compel - 2
                                                                                 SEATTLE, WASHINGTON 98101
     United States v. Gizachew Wondie /CR18-315 RAJ                                    (206) 553-7970
              Case 2:18-cr-00315-RAJ Document 87 Filed 01/13/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2          I hereby certify that on January 13, 2020, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system, which will send notification of such
4 filing to all registered parties.
5
6
                                                      /s/ Salee Porter
7                                                     SALEE PORTER
8                                                     Paralegal
                                                      United States Attorney=s Office
9                                                     700 Stewart Street, Suite 5220
10                                                    Seattle, Washington 98101-1271
                                                      Phone: (206) 553-4345
11                                                    Fax:     (206) 553-4440
12                                                    E-mail: Salee.Porter@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Motion to Seal Response to                                     UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     Defendant’s Motion to Compel - 3
                                                                                  SEATTLE, WASHINGTON 98101
     United States v. Gizachew Wondie /CR18-315 RAJ                                     (206) 553-7970
